

Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED SHARED SERVICES AGREEMENT
 


THIS FIRST AMENDMENT TO AMENDED AND RESTATED SHARED SERVICES AGREEMENT (the
“Amendment”) effective as of the 1st day of January, 2019, is made and entered
into by and between B. F. Saul Company, a corporation organized under the laws
of the District of Columbia (“Saul Company”), which definition shall be deemed
to include, for purposes of this Amendment, all consolidated subsidiaries of
Saul Company), and Saul Centers, Inc., a corporation organized under the laws of
the State of Maryland (“Saul Centers,” which definition shall be deemed to
include, for purposes of this Amendment, Saul Holdings Limited Partnership and
all of its subsidiaries). Saul Company and Saul Centers shall collectively be
referred to herein as the “parties.”
W I T N E S S E T H:
WHEREAS, Saul Company and Saul Centers entered into that certain Amended and
Restated Shared Services Agreement effective as of January 1, 2018 (the
“Original Agreement”), whereby the parties established certain standards and
procedures for sharing costs and services as more particularly set forth in the
Original Agreement.
WHEREAS, Saul Company and Saul Centers desire to amend and supplement the terms
of the Original Agreement to incorporate an additional category of costs
allocated between the parties relating to retail leasing services provided by
Saul Centers to Saul Company as more particularly set forth below.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.
AGREEMENT:
1.
Recitals. The above recitals are incorporated herein by this reference.

2.
Capitalized Terms. All capitalized terms used herein but not otherwise defined
in this Amendment shall have the same meaning ascribed to such terms in the
Original Agreement.

3.Leasing Costs.
(a)
Retail Leasing Group. The Retail Leasing Group (the “Retail Leasing Group”) is
composed of Employees of Saul Centers. From time to time, the Retail Leasing
Group performs leasing services for Saul Company.

(b)
Retail Leasing Group Costs.

(i)
Commencing on the date hereof and continuing each year thereafter, Saul Centers
shall determine the monthly costs (“Leasing Employee Cost”)



1

--------------------------------------------------------------------------------



Exhibit 10.1


of each employee in the Retail Leasing Group (individually, a “Leasing Employee”
and collectively, the “Leasing Employees”). The Leasing Employee Cost will be
calculated by adding the following and dividing it by twelve (12) months:
(1)
annual base salary paid by Saul Centers of such Leasing Employee;

(2)
annual bonus or other financial incentive paid by Saul Centers to the Leasing
Employee excluding, however, any leasing commissions paid to any Leasing
Employee;

(3)
annual employer contributions based on the amount of cash compensation such as
social security tax and retirement account matching; and

(4)
other expenses of the home department of the Leasing Employee based on the
average cost per person in his or her applicable group, which shall include all
rent, office expenses, professional fees, information technology costs, and
other related costs and depreciation attributable to the applicable group.

(ii)
In addition, commencing on the date hereof and continuing each year thereafter,
Saul Centers shall also identify all leasing commissions and annual employer
contributions based on the amount of cash compensation such as related payroll
taxes and retirement account matching contributions incurred as a result of the
leasing commission; attributable to Saul Company leases, paid to each Leasing
Employee in accordance with the then applicable Leasing Employee commission
schedule, as the same may be amended from time to time with notice to Saul
Company (collectively, the “Commissions”).

(c)
Calculating Payment. Employees of the Retail Leasing Group will track the actual
work hours spent in Saul Company matters. The parties will determine the
percentage of time spent monthly by each Leasing Employee in Saul Company
leasing matters and compute the ratio of actual work hours spent in Saul Company
matters to the actual hours paid to the Leasing Employee (the “Leasing Monthly
Percentage”). Saul Company agrees to pay to Saul Centers: (i) the Leasing
Monthly Percentage of the Leasing Employee Costs for each of the Leasing
Employees, and (ii) all of the Commissions (collectively, the “Leasing Group
Costs”).

4.
Collection Costs.

(a)
Collection Group. The Collection Group (the “Collection Group”) is composed of
Employees of Saul Centers. From time to time, the Collection Group performs
services for Saul Company.



2

--------------------------------------------------------------------------------



Exhibit 10.1


(b)
Collection Group Costs.

Commencing on the date hereof and continuing each year thereafter, Saul Centers
shall determine the monthly costs (“Collection Employee Cost”) of each employee
in the Collection Group (individually, a “Collection Employee” and collectively,
the “Collection Employees”). The Collection Employee Cost will be calculated by
adding the following and dividing it by twelve (12) months:
(1)
annual base salary paid by Saul Centers of such Collection Employee;

(2)
annual bonus or other financial incentive paid by Saul Centers to the Collection
Employee;

(3)
annual employer contributions based on the amount of cash compensation such as
social security tax and retirement account matching; and

(4)
other expenses of the home department of the Collection Employee based on the
average cost per person in his or her applicable group, which shall include all
rent, office expenses, professional fees, information technology costs, and
other related costs and depreciation attributable to the applicable group.

(c)
Calculating Payment. Employees of the Collection Group will report the
percentage of time historically spent on Saul Company matters (the “Semi-annual
Percentage”). These percentages will be reported, reviewed, and used to update
the billing rates on a semi-annual basis, in arrears. Saul Company agrees to pay
to Saul Centers on a monthly basis the Semi-annual Percentage of the Collection
Employee Costs for each of the Collection Employees (collectively, the
“Collection Group Costs”).

5.
Incorporation of Other Terms; Payment. All of the provisions of the Original
Agreement applicable to costs and services shall apply to the Leasing Group
Costs and Collection Group Costs and are incorporated herein by reference.
Without limiting the generality of the foregoing, Section 9(a) of the Original
Agreement shall be supplemented to include the Leasing Group Costs and
Collection Group Costs as follows:

“(a)
Monthly Payment. Each of the parties hereto agrees to pay to the other, on a
monthly basis, its allocation of the following costs as calculated pursuant to
this Agreement:



(i)
the Headquarters Shared Costs;

(ii)
the Auditor Space Costs;

(iii)
the Support Group Costs;

(iv)
the Industry Groups Costs;

(v)
the Company-Wide Shared Costs;

(vi)
the Shared Program Costs;

(vii)
the IT Shared Costs;



3

--------------------------------------------------------------------------------



Exhibit 10.1


(viii)
the Legal Services;

(ix)
the Leasing Group Costs; and

(x)
the Collection Group Costs.

The parties agree that as an administrative convenience, Saul Centers may offset
its monthly payment to Saul Company by the monthly amounts owed to Saul Centers
by Saul Company under this Agreement.”
6.
Ratification of Agreement.    The Original Agreement, as amended and
supplemented by this Amendment, is hereby ratified and affirmed by the parties,
and shall remain in full force and effect pursuant to its terms as amended
hereby.

7.
Miscellaneous. In the event of any conflict between the terms of this Amendment
and the terms of the Original Agreement, the terms of this Amendment shall
prevail.

[signature page follows]






4

--------------------------------------------------------------------------------



Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.




B. F. SAUL COMPANY


                    


By: /s/ Patrick T. Connors_________
Name: Patrick T. Connors
Title: Senior Vice President




SAUL CENTERS, INC.


                    
By: /s/ Scott V. Schneider_________
Name: Scott V. Schneider
Title: Senior Vice President








5